Citation Nr: 0611824	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  05-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as due to exposure to chemical herbicides.

4.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement service connection for bilateral 
hearing loss, tinnitus, Type II diabetes mellitus (claimed as 
due to exposure to chemical herbicides), and erectile 
dysfunction (claimed as secondary to Type II diabetes 
mellitus).

For the reasons that will be further discussed below, the 
issues of service connection for bilateral hearing loss and 
tinnitus are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is no official documentation of record establishing 
that the veteran served in, or otherwise visited the Republic 
of Vietnam during the course of his period of active duty.

2.  Type II diabetes mellitus did not have its onset during, 
and is otherwise unrelated to active military duty.

3.  Erectile dysfunction did not have its onset during, and 
is otherwise unrelated to active military duty.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred, nor is it 
presumed to have been incurred in active service, and is not 
presumed to have been due to exposure to chemical herbicides.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313(a) (2005).

2.  Erectile dysfunction was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim for VA compensation for diabetes mellitus 
was received in October 2003, and he was notified of the 
provisions of the VCAA as it pertained to this issue in 
correspondence dated in November 2003.  He filed his claims 
for service connection for bilateral hearing loss, tinnitus, 
and erectile dysfunction in January 2004 and was notified via 
correspondence dated in January 2004 of the provisions of the 
VCAA as it pertained to these claims.   As the issues of 
service connection for bilateral hearing loss and tinnitus 
are being remanded for further evidentiary development, the 
only matter that must be discussed at the present time is 
VA's compliance with the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 with 
regard to the claims of entitlement to service connection for 
diabetes mellitus and erectile dysfunction.

The veteran has been made aware of the information and 
evidence necessary to substantiate his diabetes mellitus and 
erectile dysfunction claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate these claims during the course of this appeal.  
His service medical records, military personnel records and 
DA 20 Forms, and all relevant VA treatment records pertaining 
to his treatment for diabetes and erectile dysfunction have 
been obtained and associated with the evidence.  Furthermore, 
he has not identified any additional, relevant evidence that 
has not otherwise been requested or obtained.  The veteran 
has been notified of the evidence and information necessary 
to substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of service connection.  
Because the claims for VA compensation for diabetes mellitus 
and erectile dysfunction are being denied in this appellate 
decision, any other notice requirements beyond those cited 
for service connection claims, are not applicable.   
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of these claims would not cause any prejudice to 
the veteran.

(a.)  Entitlement to service connection for Type II diabetes 
mellitus, claimed as due to exposure to chemical herbicides.

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

The veteran's service medical records show that no sugar was 
detected in his urine in all urinalysis tests conducted 
during his entire period of active duty.  A diagnosis of 
diabetes mellitus was not shown in service and his post-
service medical records do not show onset of diabetes 
mellitus to a compensably disabling degree within the one-
year presumptive period following his military discharge.  
The objective medical evidence associated with the claim, as 
well as the veteran's own oral testimony presented before the 
Board at a September 2005 hearing, do not indicate onset of 
his diabetic symptoms or a diagnosis of Type II diabetes 
mellitus prior to the early 1980's.  There is also no 
objective medical opinion presented in the medical records 
associated with the claim that links the veteran's current 
diagnosis of Type II diabetes mellitus with his period of 
active service.  Therefore, to the extent that he asserts a 
claim of service connection for diabetes mellitus on a direct 
basis, his appeal in this regard must be denied in the 
absence of any supportive evidence.

Service connection for Type II diabetes mellitus may also be 
granted on a presumptive basis as due to exposure to chemical 
herbicides used in Vietnam during the Vietnam War, pursuant 
to 38 C.F.R. §§ 3.307, 3.309 (2005).  The veteran may be 
allowed service connection for Type II diabetes mellitus if 
he has been diagnosed with this disease and his service 
records establish that he served in the Republic of Vietnam.  
38 C.F.R. § 3.313(a) defines service in Vietnam as including 
service in the waters offshore, or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam.

In the present case, the veteran has testified before the 
Board in September 2005 that although he was based in 
Thailand during his overseas service in the United States Air 
Force, he was occasionally given impromptu instructions to 
accompany a crew to fly into the Republic of Vietnam to 
retrieve the body of an American serviceman.  The veteran 
stated that he did not stay in Vietnam for more than 10 hours 
during each visit.  According to his testimony, there were no 
formal orders written and thus no official documentation of 
his visitations in the line of duty to the Republic of 
Vietnam because of the brevity of these missions.  The 
veteran stated that he informed his mother and brother of his 
visits to Vietnam in letters he wrote home during active 
duty, but also stated that these persons were deceased and 
indicated that these letters no longer existed.

The Board has considered the credibility of the veteran's 
testimony.  However, a review of his service medical records, 
military personnel records, and DA 20 Forms fails to 
establish that he had ever visited the Republic of Vietnam 
during the course of his overseas deployment in Thailand with 
the United States Air Force.  Absent any objective and 
official documentation that verifies that he visited Vietnam, 
or otherwise corroborates his testimony in this regard, the 
Board cannot conclude that he had ever visited Vietnam during 
his period of service.  Therefore, to the extent that he 
claims entitlement to service connection for Type II diabetes 
mellitus on the basis of exposure to chemical herbicides 
while in Vietnam, his claim must be denied. 

(b.)  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to Type II diabetes 
mellitus.

The veteran's service medical records show normal 
genitourinary findings throughout his period of active duty, 
and there is no indication that he was ever treated for 
erectile dysfunction during service.  In this regard, his 
service medical records show that he was treated for sexually 
transmitted ailments, thus indicating that he was sexual 
active during service.

Post-service medical records show that on private medical 
examination in October 2003, a physician determined that he 
had erectile dysfunction that was likely secondary to his 
diabetes mellitus.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2005).

The objective medical evidence fails to demonstrate any link 
between the veteran's erectile dysfunction and his period of 
active duty.  The condition did not have its onset during his 
period of service.  However, it has been associated with his 
diabetes mellitus which, as previously discussed, has been 
determined to be a non-service-connected disease.  Therefore, 
as no nexus with his period of active duty has been 
established, the claim of entitlement to service connection 
for erectile dysfunction must be denied.  Because the 
evidence in this case is not approximately balanced, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for erectile dysfunction is denied.


REMAND

The Board has reviewed the evidence of record as it pertains 
to the veteran's claims of entitlement to service connection 
for bilateral hearing loss and tinnitus and finds that 
further evidentiary development is needed to resolve the 
matters on appeal.  Specifically, there is some ambiguity 
regarding the validity of the audiological findings obtained 
by VA and private sources, in that the reports of the VA 
examinations conducted in 2004 indicated that the veteran 
displayed poor compliance with the examiner's instructions, 
resulting in questionable findings, whereas no such problems 
were indicated on any of the private audiograms associated 
with the evidence.  In this regard, the Board notes that the 
veteran testified that his hearing ability was so impaired 
that it was difficult for him to understand the VA examiners' 
instructions and that this was why it seemed that he was not 
cooperating with them.  

There is also the question of whether or not the veteran's 
current bilateral hearing loss and tinnitus are the result of 
his exposure to loud noise during the course of his post-
service career as a firefighter for Boeing Aircraft 
Corporation, versus that which was encountered beforehand 
during his much briefer period of military service.  The 
Board notes that detailed audiological evaluations by VA have 
indicated no relationship between the veteran's military 
service and his hearing loss and tinnitus, whereas in a less 
detailed audiological examination conducted by a physician, 
Oscar Hantz, M.D., in July 2005, Dr. Hantz specifically links 
the veteran's hearing loss and tinnitus to his period of 
active duty.  

Therefore, to resolve the ambiguities raised by the 
inconsistencies of the record, the case should be remanded 
for a new VA audiological examination, preferably conducted 
by an audiologist who has not previously tested the veteran, 
in which a nexus opinion regarding the likelihood of onset of 
the veteran's bilateral hearing loss and tinnitus during 
active duty should be obtained, based on a review of the 
relevant medical history and current objective findings.  In 
the audiological examination, the examiner must make certain 
that the veteran has clearly understood and complied with all 
instructions associated with what is required of him in order 
to obtain valid test results.

In view of the foregoing discussion, the case is remanded to 
the RO via the AMC for the following development:

1.  The veteran should be afforded 
notice of the provisions of the VCAA 
with respect to his claims for VA 
compensation for bilateral hearing loss 
and tinnitus that is in compliance with 
the decision of the United States Court 
of Appeals for Veterans Claims in the 
case of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (March 3, 
2006). 

2.  The veteran should be referred to a 
VA audiologist for a hearing test.  To 
the extent possible, VA should arrange to 
have the veteran evaluated by an 
audiologist who has not previously 
examined him.  The examining audiologist 
should review the claims folder and a 
notation to the effect that this record 
review took place should be included in 
the audiological report.  Prior to 
conducting the examination, the examiner 
must make certain that the veteran has 
clearly understood and complied with all 
instructions associated with what is 
required of him in order to obtain valid 
test results.  If the veteran displays 
poor compliance despite this, the 
examiner should so state.  After 
evaluating the current state of the 
veteran's hearing loss and tinnitus, and 
reviewing his service medical records and 
relevant post-service audiological 
records, including the opinions expressed 
by VA and the private physician, Oscar 
Hantz, the examining VA audiologist 
should present a definitive opinion as to 
whether it is at least as likely as not 
that the veteran's current bilateral 
hearing loss and tinnitus are related to 
his periods of active duty, or whether it 
is at least as likely as not that these 
disabilities are due to any supervening 
acoustic trauma that occurred after 
service that is related to his career as 
a firefighter for Boeing Aircraft 
Corporation.   

A complete rationale for all opinions 
must be provided.  In his commentary, the 
examiner should expressly concur with, or 
refute the opinions presented by Dr. 
Hantz and the VA audiologists, and state 
the reasons for doing so.  If the 
examiner is unable to present any opinion 
without resorting to speculation, it must 
be so noted.  The report prepared must be 
typed. 

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  If either benefit 
sought on appeal remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


